DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-5 and 12-13 were rejected under 35 U.S.C. 103 as being unpatentable over Yunfang et al. (CN104780355) in view of Xiuchang et al. (CN103236082), Claims 6-11 and 15-17 were rejected under 35 U.S.C. 103 as being unpatentable over Yunfang et al. (CN104780355) in view of Xiuchang et al. (CN103236082) further in view of Wang et al. (CN102768761), and Claim 18 was rejected under 35 U.S.C. 103 as being unpatentable over Yunfang et al. (CN104780355) in view of Xiuchang et al. (CN103236082) further in view of Ho et al. (US9,135,744).  Claims 1 and 12 are independent.
	Applicant has amended independent claims 1 and 12 and canceled claims 6-8, 10, 11 and 15-17.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 21 January 2021, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-18 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1-5, 9, 12-14 and 18 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667